MONTGOMERY, Judge.
The Louisville Water Company appeals from a circuit court judgment affirming an order of the Public Service Commission requiring the water company to extend its water mains and services outside the corporate limits of the City of Louisville.
Pending this appeal, this Court reconsidered the cases under which it had been held that the appellant was under the jurisdiction of the Commission. In McClellan v. Louisville Water Company, Ky., 351 S.W.2d 197, it was specifically held that the operations of the appellant were exempt from the jurisdiction of the Public Service Commission. Hence, the judgment herein rendered is now erroneous.
Judgment reversed.